                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EARNIE L. VIRES,                                   )
                                                    )
                 Petitioner,                        )
                                                    )
 vs.                                                )           Case No. 19-cv-929-SMY
                                                    )
 B. TRUE,                                           )
                                                    )
                Respondent.                         )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Petitioner Earnie L. Vires, an inmate of the United States Bureau of Prisons (“BOP”)

currently incarcerated at U.S. Penitentiary Marion (“Marion”), brings this habeas corpus action

pursuant to 28 U.S.C. § 2241. Vires seeks the restoration of good time credits that were never

restored to him after his disciplinary record was expunged and requests that his § 2241 Petition be

expedited. (Doc. 4).

       Rule 4 of the Rules Governing Section 2254 Cases in United States District Courts provides

that upon preliminary consideration by the district judge, “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this Court

the authority to apply the Rules to other habeas corpus cases.

       Vires is challenging the loss of 41 days of good time credit stemming from Incident Report

#3221303. (Doc. 1, p. 2). He appealed the guilty finding due to lack of evidence and was notified

on June 14, 2019 Vires that his Incident Report was overturned. (Id.). Vires claims, however, that

he never received the restoration of his good time credits. He argues that his due process rights

have been violated because his good time credits were never restored and he did not receive proper

                                                   1
written or verbal notice of any further proceedings against him which would justify the continued

revocation of his good time credits.

       Disciplinary hearings that deprive an inmate of good conduct credit and as a result, increase

the inmate’s period of incarceration, may serve as a basis for requesting habeas relief. See Walker

v. O'Brien, 216 F.3d 626, 629 (7th Cir. 2000); Waletzki v. Keohane, 13 F.3d 1079, 1080 (7th Cir.

1994). To adhere to due process, a disciplinary decision that results in the loss of good conduct

credit must provide the inmate with the following procedural safeguards: (1) advance written

notice of the charges; (2) an opportunity, taking into account the institution’s safety concerns to

call witnesses and present evidence in this or her defense; (3) a written statement from the

factfinder identifying the evidence on which they relied and the reason(s) for the decision; and (4)

findings supported by “some evidence” in the record. Superintendent, Mass. Corr. Inst., Walpole

v. Hill, 472 U.S. 445, 454 (1985). Vires alleges he was deprived of the first safeguard because of

the lack of advance notice that his previously revoked good time credits, which should have been

restored, would remain revoked due to further proceedings against him. (Doc. 1, p. 6).

       Given the limited record, it is not plainly apparent that Vires is not entitled to habeas relief.

As Vires claims that he would be entitled to immediate release if his good time credits were

restored to time, the Court GRANTS Vires’ Motion to Expedite Review (Doc. 4).

                                             Disposition

       IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead within 14

days of the date this order is entered (on or before December 19, 2019). 1 This preliminary order

to respond does not, of course, preclude the Government from raising any objection or defense it



1
  The response date ordered herein is controlling. Any date that CM/ECF should generate in the course of
this litigation is a guideline only. See SDIL-EFR 3.


                                                   2
may wish to present. Service upon the United States Attorney for the Southern District of

Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

         Petitioner is ADVISED of his continuing obligation to keep the Clerk (and the Respondent)

informed of any change in his whereabouts during the pendency of this action. This notification

shall be done in writing and not later than seven (7) days after a transfer or other change in address

occurs. Failure to provide such notice may result in dismissal of this action. See Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.

         DATED: December 5, 2019

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  3
